Citation Nr: 1517135	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to an aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from December 1950 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a June 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for an aid and attendance allowance for his spouse.  

In November 2012, the Veteran and his wife testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing has been associated with the claims file. 

In October 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).   

In October 2013, the Board remanded the instant claim, as well as a claim for special monthly compensation (SMC) based on the need for the regular aid and attendance of another person, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In February 2014, the AMC, inter alia, granted the Veteran's claim for SMC based on the need for regular aid and attendance of another person.  As this February 2014 decision represents a full grant of the benefits sought with respect to this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In September 2014, the Board again remanded the remaining claim on appeal to the AMC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC issued a February 2015 supplemental statement of the case (SSOC), reflecting the continued denial of the Veteran's claim.  The AMC then returned this matter to the Board for further appellate consideration.

As for the matter of representation, the Board observes that, in December 1992, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization (VSO) as Claimant's Representative) in which he designated the American Legion as his representative.  In March 2015, the Veteran submitted a new VA Form 21-22 in which he appointed Paralyzed Veterans of America as his representative.  The Board recognizes this change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's spouse does not suffer from disabilities which have been shown to render her unable to care for her daily needs without requiring the regular aid and attendance of another person, and she is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for the award of an aid and attendance allowance for the Veteran's spouse are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for aid and attendance, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 AOJ rating decision reflects the initial adjudication of the claim after issuance of the March 2011 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes various private treatment records for the Veteran's spouse and the reports of VA examination, as requested by the Board in its October 2013 and September 2014 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

As regards the DRO hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the November 2012 hearing, the presiding DRO enumerated the issues on appeal, which then included the matter of entitlement to an aid and attendance allowance for the Veteran's spouse. The hearing transcript reflects appropriate exchanges between the Veteran, his wife and the presiding DRO regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran's spouse testified regarding her daily routine and detailed her various physical limitations.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Although the presiding DRO did not explicitly suggest the submission of any additional evidence, such omission was harmless.  As noted, additional development was subsequently undertaken by the Board, and the Board has found substantial compliance with the directives of the prior remand.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Aid and Attendance

The Veteran alleges that an aid and attendance allowance for his spouse is warranted as she was unable to keep herself properly clean without assistance.
In an October 2014 statement, the Veteran's spouse wrote that her aortic valve replacement affected her breathing, that a pinched sciatic nerve caused lower back pain with standing and that she had neuropathy in her lower extremities.  She further wrote that her conditions rendered her unable to perform any housework, that it was very difficult for her to shop for groceries and that she was only able to drive for short distances.

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Considering the evidence of record in light of the above, the Board finds that the criteria for the payment of an aid and attendance allowance for the Veteran's spouse are not met.

The report of a December 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680)t submitted by a private physician indicates that the Veteran's wife was able to feed herself and was able to prepare her own meals with difficulty as she was only able to stand for a few minutes.  The physician further indicated that the Veteran's spouse did not need assistance in bathing or tending to other hygiene needs, that she was not legally blind, that she did not require nursing home care, that she did not require medication management and that she was able to manage her own affairs.  The physician further noted that the Veteran's spouse was unable to walk or stand due to low back pain with radiation to legs, that she must sit after only a few minutes of standing, that she had poor balance from to forward flexion resulting from low back pain, and that her activities were limited due to pain when standing.  The physician found that the Veteran's spouse did not require aids such as canes, braces, crutches or the assistance of another person to perform locomotion.

During the November 2012 DRO hearing, the Veteran's spouse testified that her adult son comes to her house on occasion to assist with errands and household tasks.  She testified that she was unable to perform house or yard work, that meal preparation had gotten more difficult and that she was eating out more often as a result and that she used a chair in the shower.  



In a June 2013 opinion, Dr. K., a private cardiologist who had treated the Veteran's wife, indicates that she suffered from spinal stenosis that was inoperable, that such condition caused much pain from the left hip to ankle and that such condition made walking impossible at times.  The physician found that it was medically appropriate for the Veteran's spouse to pursue assistance for activities of daily living.

A January 2015 aid and attendance Disability Benefits Questionnaire (DBQ) report indicates that the Veteran's spouse had a history of diabetes mellitus with diabetic peripheral neuropathy of the lower extremities, aortic valve replacement, mild valve regurgitation, osteoporosis, lumbar spine disc disease with left sciatica and slight foot drop, breast cancer and some shortness of breath secondary to heart conditions.

The examiner found that the Veteran's spouse was not permanently bedridden, was not currently hospitalized and that she was able to travel beyond current domicile.  The examiner noted that the Veteran's spouse was generally able to groom and keep herself clean and presentable, that she was able to dress and undress herself but that the Veteran helped her with this task, that she was able to shower and bathe using a shower chair and that the Veteran was often in attendance during bathing to assure that she did not fall.  

The examiner also found that the Veteran's spouse was able to attend to the wants and needs of nature, that she required no self catheterization and that she denied any issues of incontinence or bowel or bladder dysfunction.  Further, the Veteran's spouse did not suffer from any specific incapacities such that she was completely precluded from protecting herself from hazards or dangers incident in her environment.  She was also noted to deny being completely incapacitated or that she was bedridden.  Further, she reported that she used a cane to aid with ambulation but did not present with a cane or other assistive device for propulsion on examination, that she was only able to stand for three to four minutes at a time and that she does not have any loss of use of the extremities such that she is precluded from locomotion without aids such as a walker, cane or wheelchair.

Initially, the Board notes that evidence of record does not show that the Veteran's spouse's disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and she is not blind in both eyes.  Notably, such impairment was not alleged by the Veteran, his wife or his representative.  Consequently, entitlement to aid and attendance can only be establish under 38 U.S.C.A. § 1114(l) by showing her disabilities cause her to be so helpless as to be in need of regular aid and attendance or cause her to be permanently bedridden under the criteria of 38 C.F.R. § 3.352(a).

Here, the medical evidence does not reflect that the Veteran's spouse's disabilities have rendered her unable to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or that her disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  While the Veteran's spouse reported the Veteran helped her to dress and undress in the January 2015 VA examination, the examiner found that she was able to dress and undress herself.  Further, no difficulties dressing or undressing were noted in the December 2010 examination report and the June 2013 opinion.  Although she reported using a chair in the shower and that her husband accompanied her while bathing due to a fear of falling, no falls such falls were reported.  Moreover, no examiner or provider has found that she was unable to keep herself ordinarily clean and presentable.  She also denied being completely incapacitated and that she was not completely precluded from protecting herself from the hazards or dangers incident to her daily environment in a January 2015 VA examination.  Hence, the Board finds that the medical evidence reflects that the Veteran's spouses' disabilities do not cause her to be so helpless as to be in need of regular aid and attendance.

The Board notes that the January 2015 VA examiner found that the Veteran's wife would have difficulty living independently without the aid or attendance of another person.  However, the examiner did not find that she was unable to live independently without the aid and attendance of another person as required by VA regulations.  Further, this examiner also found that she was able to perform activities of daily living with mild assistance and that she was able to leave the house for doctors' appointments, shopping and running basic errands on an occasional basis.  

The Board also notes the June 2013 opinion from a private cardiologist finding that it was medically appropriate for her to pursue assistance for activities of daily living.  However, this provider does not indicate that the Veteran's spouse was helpless or so nearly helpless as to require the regular aid and attendance of another person as required under VA regulations.  Further, no rationale was provided for this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, this opinion is being afforded little, if any, probative weight.

Thus, while the Veteran and his representative have asserted a need for the aid of another person to care for the Veteran's spouse and their home, the evidence simply does not show that she is unable to dress herself, has a prosthetic device, cannot physically feed herself, cannot attend to the wants of nature, or cannot protect herself from the hazards or dangers in her daily environment.  Consequently, the criteria for an allowance based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a). 

Furthermore, as for any direct assertions by the Veteran, his wife and/or the representative that the criteria are met to award an aid and attendance allowance for the Veteran's spouse, the Board finds that no such assertions provide persuasive evidence in support of the claim.  As indicated above, this claim turns on the medical matter of whether the Veteran's spouse's disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person, and such is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of whether Veteran's spouse's disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  Hence, the lay assertions of level of functional impairment and/or severity do not constitute persuasive evidence on this point.

Under these circumstances, the Board finds that the claim for an allowance based on the need for aid and attendance for the Veteran's spouse must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The claim for an aid and attendance allowance for the Veteran's spouse is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


